      Case 2:20-cv-01830-DWL Document 22 Filed 06/15/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Lowell Robinson, Jr.,                              No. CV-20-01830-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Aetna Life Insurance Company,
13                  Defendant.
14
15          Defendant Aetna Life Insurance Company (“Aetna”) has moved to dismiss Plaintiff
16   Lowell Robinson, Jr.’s (“Robinson”) complaint under Federal Rule of Civil Procedure
17   12(b)(6). (Doc. 12.) After the motion became fully briefed (Docs. 14, 15), the Court issued
18   an order explaining that subject-matter jurisdiction appeared to be lacking. (Doc. 19.) This
19   order authorized each side to file a memorandum on the jurisdictional issue.            (Id.)
20   Robinson and Aetna subsequently did so. (Docs. 20, 21.)
21          The parties are familiar with the underlying legal issues as analyzed in the earlier
22   order. (Doc. 19.) In a nutshell, the order explained that the jurisdictional provision of the
23   Federal Employee Dental and Vision Benefit Enhancement Act of 2004, Pub. L. No. 108-
24   496, 118 Stat. 4001 (“FEDVIP Act”), codified at 5 U.S.C. § 8961, does not provide the
25   Court with subject-matter jurisdiction over a private party such as Aetna and that Robinson
26   failed to otherwise establish subject-matter jurisdiction because the FEDVIP Act
27   constitutes the entire basis for federal jurisdiction in Robinson’s complaint. (Id. at 2-8.)
28   Aetna now agrees that the Court lacks subject-matter jurisdiction. (Doc. 21.) Robinson
      Case 2:20-cv-01830-DWL Document 22 Filed 06/15/21 Page 2 of 2



 1   disagrees, arguing that the FEDVIP Act provides federal question jurisdiction and does not
 2   provide a role for the United States Office of Personnel Management (“OPM”) in the
 3   adjudication of benefits disputes, so Aetna is the proper defendant. (Doc. 20 at 1-3.)
 4          Robinson has not demonstrated that the analysis in the earlier order was erroneous.
 5   The Court therefore concludes that dismissal without prejudice is proper. In reaching this
 6   conclusion, the Court adopts the analysis in its prior order.
 7          Accordingly,
 8          IT IS ORDERED that this action is dismissed without prejudice for lack of subject-
 9   matter jurisdiction, and the Clerk of Court shall enter judgment accordingly.
10          IT IS FURTHER ORDERED that Aetna’s motion to dismiss (Doc. 12) is denied
11   as moot.
12          Dated this 15th day of June, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
